Detailed Action
This action is in response to communications filed 09 September 2021.  
Claims 1, 11, and 21 were amended.  No claims were cancelled.  No claims were withdrawn.  No claims were added.  Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2021 has been entered.
 
Response to Amendments/Arguments
Applicant's arguments, filed 09 September 2021, regarding the rejections of claims 1-21 under 35 USC 103 have been fully considered but are not persuasive.
 Applicant argues (Remarks, p. 9) that the combination of the references was not obvious, otherwise someone would have invented or put into business the claimed invention prior to Applicant.  However, this is not an argument for lack of obviousness, 
Applicant's arguments, filed 09 September 2021, regarding the rejections of claims 1-21 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 Applicant’s arguments, filed 09 September 2021, with respect to the rejections of claims 1-21 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wessling et al. (US 2014/0121972, Hereinafter "Wessling") in view of Lum et al. (US 2013/0144916, Hereinafter "Lum"), Hsu ("A Hybrid Procedure For Stock Price Prediction By Integrating Self-Organizing Map And Genetic Programming), and Roberts (US 6,601,055).

Regarding claim 1,
Wessling teaches a non-transitory computer readable medium (computer readable medium [0111]) including executable instructions, the instructions being executable by a processor (processor [0109]) to perform a method, the method comprising: 
receiving a data set ("receiving a data set" [0002]); 
generating a topological representation using the received data set and topological data analysis (Fig. 2; "In the third stage 43, one or more topological data sets, referred to herein as "maps", are developed using parameter data. The map may be initially generated using a pre-existing data set, and/or developed in real time or near real time as data is generated. The map is generated using mathematical methods including topological data analysis." [0037]), 
the topological representation being generated using at least one metric-lens combination of a subset of metric-lens combinations ("Developing topological maps such as the map 50 may include, in addition to selecting well data, selecting input parameters or criteria that govern how each cluster is positioned and related to other clusters. Such input parameters include, in one embodiment, distance metrics, filter functions (also referred to as lenses), resolution and gain. The distance metric provides a numerical definition of distance and is a measure of similarity. Examples of the distance metric include Cosine, Variance Normalized Euclidean, Variance normalized density and Normalized correlation. Exemplary filter functions include Gaussian Density, L-infinity Centrality and the principle components of Singular Value Decomposition (SVD). Applying different metrics and lenses can result in different topologies for a given data set." [0050]), 
the topological representation including a plurality of nodes ("One embodiment of a visual representation is a topological data map that represents subsets of a data set as nodes or clusters and spatially positions the nodes based on similarities or differences between nodes." [0018]), 
each of the nodes having one or more data points from the data set as members ("Subsets of data having similar values are identified and grouped as subsets. These subsets are also referred to as local "clusters" (which may also be referred to as "nodes"), and represent data for multiple parameters that have similar values." [0042]), 
at least two nodes of the plurality of nodes being connected by an edge if the at least two nodes share at least one data point from the data set as members ("Once all data points have been assigned to clusters, "edges" are added by connecting two clusters having data points in common by an edge (e.g., a line or overlap), to generate a network of clusters." [0045]); and
generating a report indicating a model associating factors associated with the subset of the data points with the new data point for predicting future outcomes (FIG. 2; "In the fourth stage 44, topological maps developed using collected data are used to analyze subsequent operational and/or formation data, predict future events, and/or understand the status of a current well or operation. For example, analysis is conducted by comparing drilling related events using the position of a subset of data within a topological map of a previously collected data set or in relation to a currently generated map. For example, once data have been analyzed and interpreted and drilling-related events and conditions have been identified, those events and statuses can be compared to events and statuses from previously drilled boreholes in which drilling operational challenges were encountered. This process of comparison to find similarities is referred to as case-based reasoning, which can be applied to address operational challenges by accessing experience from historical drilling data and activities. Identified drilling events and conditions are compared to events and conditions from previously drilled wells in order to identify historical wells where drilling operational challenges have been experienced, aiming to avoid the same challenges again." [0054]-[0055]).

Wessling does not appear to explicitly teach:
receiving a new data point, the data set including asset prices within some data points; 
determining distances between the new data point and at least some of the one or more data points from the data set based on features of the new data point and the at least some of the one or more data points; 

identifying a subset of the data points closest to the location of the new data point based on a proximity value, a number of data points of the subset of the data points being limited based on the proximity value; and
comparing the subset of the data points to at least some information regarding the new data point to identify a regime associated with the new data point, the regime indicating factors of at least most of the subset of the data points as influencing factors of data point factors of the new data point, one or more asset prices of the data points being at least one of the influencing factors based on the regime, the regime being one of a plurality of different regimes that indicate different factors, each regime indicating different factors from other regimes of the plurality of regimes;
determining directional signals of the influencing factors based on the regime to determine a degree of impact on the data point factors of the new data point, the directional signals including an increase or decrease of the one or more asset prices;
generating a report indicating a model associating influencing factors associated with the subset of the data points and the directional signals.

However, Lum teaches:
receiving a new data point (FIG. 15; "In step 1502, new biological data of a new patient is received." [0223]); 
FIG. 15; "In step 1504, the new patient distance module determines distances between the biological data of each patient of the cancer map visualization 1600 and the new biological data from the new patient." [0224]) based on features of the new data point and the at least some of the one or more data points ("Distances may be determined between the new biological data of the new patient and each of the previous patient's biological data in the mapped data structure. Those skilled in the art will appreciate that distances may be determined in any number of ways using any number of different metrics or functions." [0224]-[0225]);
locating the new data point in a location relative to one or more of the nodes in the topological representation using the distances between the new data point and the at least some of the one or more data points from the data set (FIG. 15; "In step 1506, the new patient distance module may compare distances between the patient members of each grouping to the distances determined for the new patient." [0227]; "In step 1510, the location engine determines the location of the new patient relative to the member patients and/or groupings of the cancer map visualization." [0231]); 
identifying a subset of the data points closest to the location of the new data point ("The new patient may be located in the grouping of patient members that are closest in distance to the new patient " [0227]) based on a proximity value, a number of data points of the subset of the data points being limited based on the proximity value (FIG. 15; "In optional step 1508, a diameter of the grouping with the one or more of the patient members that are closest to the new patient (based on the determined distances) may be determined. In one example, the diameters of the groupings of patient members closest to the new patient are calculated. The diameter of the grouping may be a distance between two patient members who are the farthest from each other when compared to the distances between all patient members of the grouping. If the distance between the new patient and the closest patient member of the grouping is less than the diameter of the grouping, the new patient may be located within the grouping." [0229]; the diameter of the grouping teaches the proximity value); and
	Wessling and Lum are in the same field of endeavor of predictive visualization of data.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the known method of receiving and comparing a new data point with data points and clusters in a map visualization to identify closest subsets of data and possible outcomes based on the position(s) on the map as disclosed by Lum with the similar method of data visualization and prediction as disclosed by Wessling Doing so would increase computational efficiency and more accurately reveal important relationships regardless of the industry (Lum [0005]-[0006], [0193]).

Hsu teaches the data set including asset prices within some data points ("The SOMGP procedure comprises three stages. In the first stage, the essential historical stock trading data, e.g. opening price, highest price, lowest price, closing price, trade volume, etc. are first collected." sec. 3, p. 14028)
comparing the subset of the data points to at least some information regarding the new data point to identify a regime associated with the new data point (Fig. 3, Stage 1, p. 14030; "An SOM neural network was applied to split the sample data into several clusters in such a way that the objects within each cluster were highly similar, which aims to facilitate the construction of the approximation functions that describe the implicit mathematical relationship between the technical indicators and the closing prices." p. 14034), the regime indicating factors ("technical indicators" p. 14030) of at least most of the subset of the data points as influencing factors of data point factors of the new data point ("An SOM neural network was applied to split the sample data into several clusters in such a way that the objects within each cluster were highly similar, which aims to facilitate the construction of the approximation functions that describe the implicit mathematical relationship between the technical indicators and the closing prices." p. 14034), one or more asset prices of the data points being at least one of the influencing factors based on the regime ("In the ﬁrst stage, the essential historical stock trading data, e.g. opening price, highest price, lowest price, closing price, trade volume, etc. are ﬁrst collected. Next, the required technical indicators, e.g. moving average (MA), Williams overbought/oversold index (WMS%R), psychological line (PSY), commodity channel index (CCI), etc. used for independent input variables in the stock price prediction model are calculated. The acquired technical indicators, denoted by x =(x1, x2, ... , xn), serve as the sample data in the succeeding SOM clustering steps." sec. 3, p. 14029), the regime being one of a plurality of different regimes that indicate different factors, each regime indicating different factors from other regimes of the plurality of regimes (Fig. 3, Stage 1, Cluster 1... Cluster p; "Select an optimal GP model for each cluster to approximate the implicit functional relationship between the normalized technical indicators (x'1; x'2; ... ; x'n) and the closing price of the next day y0, as based on minimizing training and testing MSEs." sec. 3, p. 14030);
the directional signals including an increase or decrease of the one or more asset prices ("1. Input the normalized technical indicators x' = (x'1; x'2; ... ; x'n) of each day in the validation data into the SOM neural model, as constructed in Stage 1, and group x' into cluster c. 2. Feed the normalized technical indicators x' (x'1, x'2, ..., x'n) of each day in the validation data into the well-trained GP model corresponding to cluster c, as obtained in Stage 2, in order to acquire the predicted normalized closing price of the next day ^y'. 3. De-normalize (x'1; x'2; ... ; x'n) and ^y' in order to acquire the predicted closing price of the next day y^', when given the technical indicators (x'1; x'2; ... ; x'n) of a certain day." sec. 3, p. 14030; teaching the prediction of the closing price teaches whether the price is increasing or decreasing).
Wessling and Hsu are in the same field of endeavor of predictions based on topological relationships of data.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the data visualization and prediction as disclosed by the Wessling/Lum combination applied to the topological mapping and prediction of Hsu.  The modification would have been obvious because one of ordinary skill in the art would be motivated with high accuracy for the applied task, as suggested by Hsu ("the absolute percentage of the differences between the actual and predicted closing prices was only 1.44% on average." p. 14034; "stock price prediction is 

Roberts discloses an explanation generation system for a diagnosis support tool employing an inference system. Roberts teaches determining directional signals of the influencing factors based on the regime to determine a degree of impact on the data point factors of the new data point ("The logic in this section uses the set of tuples generated during evidence propagation each time the hypothesis node, Breast Cancer, was updated. A numeric comparison is done on each tuple, comparing the old and new posterior probabilities. The delta or difference in the value is used to generate text indicating a percentage change (increase, decrease, or no change) in the new posterior probability given a piece of evidence... After all evidence is propagated, the cumulative affect of the total evidence is calculated" c.31, l.24-36; the change in value of increasing or decreasing teaches directional signals; "During the network update process, after a clique Ci's joint vector is recalculated to account for the user-entered evidence, clique Ci's member nodes have their prior probability vectors updated... for a node Ni, in clique Ci, if node is marked as receiving user evidence, return if node is marked as updated, return..." c. 30, l. 49 – c.31, l.10; receiving user evidence teaches the new data point, clique Ci teaches the regime, and the updating of probability vectors of clique Ci teaches that the analysis is based on the regime);  and
generating a report indicating a model associating influencing factors associated with the subset of the data points and the directional signals (FIG. 53, Risk Factors Explanation 44 including "Your age is 40 to 44; thus your risk has increased from 2.7 to 3.60%").
	Wessling and Roberts are in the same field of endeavor of automated machine learning of large datasets for prediction that provide users with more easily understood graphical interfaces.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the map visualization system of Wessling/Lum/Hsu with the explanation generation system of Roberts.  Doing so would provide a meaningful explanation for prediction models (Roberts: c.4, l. 33-36) that allow users to understand and trust the models (Roberts: c.4, l. 7-29).

Regarding claim 2,
The Wessling/Lum/Hsu/Roberts combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein the topological representation is a visualization depicting the plurality of nodes and the edge (FIG. 5; "displaying a map of the data set in at least two dimensions, the map including a visual representation of each subset positioned relative to a visual representation of the one or more other subsets based on the measure of similarity" [0002]; "Once all data points have been assigned to clusters, "edges" are added by connecting two clusters having data points in common by an edge (e.g., a line or overlap), to generate a network of clusters." [0045]).

Regarding claim 3,

Wessling further teaches wherein each of the one or more data points from the data set are identified by a date indicating a plurality of conditions associated with that date ("For example, collected data is typically organized by time or depth, and thus each time or depth value is associated with a value for each parameter. The collected data in this embodiment may be transposed so that each parameter is associated with a value for each time value. An example of this transposition is shown in FIG. 12, which shows a portion of an exemplary data set 110 organized by time, and a portion of the data set 112 after it is transposed (now organized by parameter) so that time is a parameter (i.e. rows transposed to columns and columns transposed to rows). Whereas embodiments of the analyses described above aim to identify similarities of drilling parameters acquired at different times or depths, analyzing transposed data aims to identify similarities between the time-variation or other data properties of different parameters." [0105]).

Regarding claim 4,
The Wessling/Lum/Hsu/Roberts combination discloses the non-transitory computer readable medium of claim 3. 
Wessling further teaches wherein the new data point is associated with a new date and the subset of the data points closest to the location of the new data point include at least one similar condition of the plurality of conditions ("each data cluster can be a set of parameter values associated with a certain time point or interval or a certain depth point or interval." [0042]; "Identified drilling events and conditions are compared to events and conditions from previously drilled wells in order to identify historical wells where drilling operational challenges have been experienced, aiming to avoid the same challenges again." [0055]).

Regarding claim 5,
The Wessling/Lum/Hsu/Roberts combination discloses the non-transitory computer readable medium of claim 3. 
Wessling further teaches wherein the model predicts an outcome associated with information regarding the new data point when the least one similar condition of the plurality of conditions recurs ("This similarity is used to estimate the location of a cluster (a predicted cluster 68). If the predicted cluster represents a desirable state, then no remedial action is necessary. However, if this path was shown by the historical well 60 to lead to an undesirable state, then remedial action can be taken by adjusting operational parameters (e.g., RPM, fluid pressure)." [0057]).

Regarding claim 6,
The Wessling/Lum/Hsu/Roberts combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein the distances between the new data point and the at least some of the one or more data points from the data set is based on a metric from the at least one metric-lens combination ("Applying different metrics and lenses can result in different topologies for a given data set. In addition, using different resolution and gains for the creation of topology maps may hide or expose structures that can be relevant to reveal a drilling condition. In one embodiment, the data set is equipped with a metric, such as a distance function or a dissimilarity function, that facilitates determining the relative differences between individual data clusters." [0050]-[0051]; "The analysis may be repeated with different metrics and/or lenses. In addition, the lens resolution and/or gain may be adjusted in order to create particular structural shapes." [0073]).

Regarding claim 7,
The Wessling/Lum/Hsu/Roberts combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein the distances between the new data point and the at least some of the one or more data points from the data set is based on a graphical distance of the topological representation ("the methods described herein provide a graphical display of such relationships, e.g., in the form of structures of a data map" [0030]; "The map is generated using mathematical methods including topological data analysis. The output of such an analysis is a combinatorial graph or other visual output that has a shape indicative of characteristics of the data." [0037]; "Once all data points have been assigned to clusters, "edges" are added by connecting two clusters having data points in common by an edge (e.g., a line or overlap), to generate a network of clusters. The network reflects the underlying geometry of the data set, in that it retains the connections between data points which are very near to each other." [0045]; "In one embodiment, the data set is equipped with a metric, such as a distance function or a dissimilarity function, that facilitates determining the relative differences between individual data clusters." [0051]).

Regarding claim 8,
The Wessling/Lum/Hsu/Roberts combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein a number of the subset of the data points closest to the new data point is based on a proximity value ("Subsets of data having similar values are identified and grouped as subsets. These subsets are also referred to as local "clusters" (which may also be referred to as "nodes"), and represent data for multiple parameters that have similar values." [0042]; "The distance metric provides a numerical definition of distance and is a measure of similarity." [0050]).


Regarding claim 9,
The Wessling/Lum/Hsu/Roberts combination discloses the non-transitory computer readable medium of claim 8. 
Wessling further teaches wherein the proximity value is received from a digital device ("The downhole tool 34, BHA 26 and/or the surface processing unit 38 may include components as necessary to provide for storing and/or processing data collected from various sensors therein. Exemplary components include, without limitation, at least one processor, storage, memory, input devices, output devices and the like." [0026]).

Regarding claim 10,
The Wessling/Lum/Hsu/Roberts combination discloses the non-transitory computer readable medium of claim 1. 
Wessling further teaches wherein information associated with the new data point and the number of the subset of the data points closest to the new data point is based on a proximity value is analyzed using statistical measures to determine correlations ("Subsets of data having similar values are identified and grouped as subsets. These subsets are also referred to as local "clusters" (which may also be referred to as "nodes"), and represent data for multiple parameters that have similar values." [0042]; "These subsets may then be subjected to standard statistical analysis to determine the variables which characterize them, or one may apply the network construction to the subsets to drill down on their structure. These capabilities permit effective exploration of data sets." [0039]).

Regarding Claims 11-20,
Claims 11-20 recite(s) a method corresponding to the method steps performed by the processor recited in claims 1-10, respectively.  The Wessling/Lum/Hsu/Roberts combination teaches the limitations of claims 11-20 as set forth above in connection with claims 1-10.  Therefore, claims 11-20 is rejected under the same rationale as respective claims 1-10.

Regarding Claim 21,
Claim 21 recite(s) a system including a processor and memory corresponding to the processor and non-transitory computer readable medium recited in claim 1, respectively.  The Wessling/Lum/Hsu/Roberts combination teaches the limitations of claim 21 as set forth above in connection with claim 1.  Therefore, claim 21 is rejected under the same rationale as respective claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/CHARLES C KUO/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126